    Case: 1:16-cr-00224-PAG Doc #: 124 Filed: 02/17/19 1 of 9. PageID #: 1956



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                     )     CASE NO. 1:16-CR-224
                                              )
                       Plaintiff,             )
              v.                              )     JUDGE PATRICIA A. GAUGHAN
                                              )
BOGDAN NICOLESCU, et al.                      )
                                              )
                                              )     REPLY IN SUPPORT OF
                                              )     UNITED STATES OF AMERICA’S
                       Defendant.             )     SECOND MOTION IN LIMINE
                                              )     REGARDING AUTHENTICATION


       Now comes the United States of America, by its counsel, Justin E. Herdman, United

States Attorney, Duncan T. Brown and Brian M. McDonough, Assistant United States

Attorneys, and Brian L. Levine, Senior Counsel for the U.S. Department of Justice, and hereby

submits this Reply in Support of United States of America’s Second Motion in Limine

Regarding Authentication.

                                        INTRODUCTION

       As with the Government’s hearsay motion, only Nicolescu has responded to the

Government’s authentication motion. Every issue Nicolescu raises in his opposition, however,

goes to weight—not admissibility. These are arguments Nicolescu is free to raise with the jury,

but they do not affect admissibility.

       Nicolescu’s brief reflects three fundamental misunderstandings regarding authentication:

       First, Nicolescu argues (without any case support) that the Court should be “skeptical” of

digital evidence because it can be “compromised,” “impar[ed],” or “tampered with.” Opp. at 3-

4 and 8. But the Sixth Circuit has repeatedly said that the mere “possibility of tampering or

misidentification” is not a basis for a court to preclude the admission of evidence. United States
    Case: 1:16-cr-00224-PAG Doc #: 124 Filed: 02/17/19 2 of 9. PageID #: 1957



v. Knowles, 623 F.3d 381, 386 (6th Cir. 2010) (“A party must do more than merely raise the

possibility of tampering or misidentification to render evidence inadmissible.”); United States v.

Combs, 369 F.3d 925, 938 (6th Cir. 2004) (same); United States v. Faulks, 149 F.3d 1185 (6th

Cir. 1998) (same). Further, FBI Computer Scientist Joe Corrigan is expected to testify that he

reviewed the images of the digital devices and found no evidence of any activity occurring on

the devices after the September 28, 2016 seizure, and thus no evidence of tampering. Dkt. 108

at 4. FBI Supervisory Special Agent Ryan MacFarlane is expected to testify similarly with

respect to the RNP intercept data. Id. at 20.

       Second, Nicolescu argues (also without any case support) that an unbroken chain of

custody is “crucial” under the circumstances of this case. Opp. at 5. But the Sixth Circuit has

made clear that “[g]aps in the chain affect the weight of the evidence and not its admissibility.”

United States v. Fried, No. 88-5292, 881 F.2d 1077, at *9 (6th Cir. Aug. 7, 1989); see also

Knowles, 623 F.3d at 386 (“challenges to the chain of custody go to the weight of the evidence,

not its admissibility.”) (quoting United States v. Levy, 904 F.2d 1026, 1030 (6th Cir. 1990));

Combs, 369 F.3d at 938 (same).

       Finally, Nicolescu misunderstands the concept of authenticating evidence through FRE

902(b)(4) (“distinctive characteristics”), repeatedly arguing that evidence should be excluded

based on how it was located (i.e., through a “Google search” or through inexplicable Romanian

internet intercepts). But like a cellphone happened upon in an empty field, we really don’t need

to know how it got there to figure out who it belongs to, if that can be shown through texts,

emails, photos, or other “distinctive characteristics” associated with the item. (Dkt. 108 at 29.)

       Below the government addresses the few “specific” objections raised by Nicolescu’s

opposition:



                                                 2
     Case: 1:16-cr-00224-PAG Doc #: 124 Filed: 02/17/19 3 of 9. PageID #: 1958



                                           DISCUSSION

I.     The Government Has Made a Prima Facie Case The Samsung Hard Drive Is
       Authentic

       Despite offering no objection to the admission of two cellphones seized from his

residence (the same location where the Samsung hard drive was seized), Nicolescu objects to the

admission of the Samsung hard drive because he claims the government’s asserted distinctive

characteristic are too “tenuous”, “circumstantial,” “vague,” and not “distinctive enough” to

establish authenticity. Opp. at 7. In so arguing, however, Nicolescu minimizes the “distinctive

characteristics,” and ignores that the distinctive characteristics are offered in addition to

substantial chain of custody evidence and other evidence the government intends to introduce.

       A.      Chain of Custody. The government will offer the testimony of at least three FBI

witnesses who were part of the chain of custody for the Samsung hard drive. Dkt. 108 at 3.

“FBI Supervisory Special Agent Ryan Macfarlane and FBI forensic agent Matthew Frost were

both present at Nicolescu’s residence during the [September 28, 2016] arrest and are expected to

testify that the digital devices addressed below were found in Nicolescu’s residence, placed in

wax-sealed bags, and seized by Romanian law enforcement.” Id. “FBI Special Agent Stacy

Lough is expected to testify that on September 30, 2016, a Romanian prosecutor provided her

with wax-sealed bags containing Nicolescu’s digital devices and other seized evidence.” Id.

Thus, the only real gap in the chain of custody is the two day-gap between the time the RNP

took custody of the wax-sealed bags of evidence and presented those still-sealed bags to Special

Agent Lough on September 30. Id. Yet FBI Computer Scientist Joe Corrigan will testify that he

reviewed the images of the digital devices and found no evidence of any activity occurring on

the devices after the September 28, 2016 seizure, and thus no evidence of tampering. Id. at 4.

The Sixth Circuit has made clear that “[g]aps in the chain affect the weight of the evidence and

                                                  3
    Case: 1:16-cr-00224-PAG Doc #: 124 Filed: 02/17/19 4 of 9. PageID #: 1959



not its admissibility.” Fried, No. 88-5292, 881 F.2d 1077, at *9; Knowles, 623 F.3d at 386;

Levy, 904 F.2d at 1030; Combs, 369 F.3d at 938.

       B.      Found with Already Authenticated Evidence. In addition to the chain of custody

evidence described above, the Samsung hard drive was found in Nicolescu’s residence—the

same location as two cellphones that Nicolescu concedes are authentic. All three devices are

listed on the inventory form that Nicolescu signed. See Govt. Ex. 5. The Court can consider

that inventory pursuant to FRE 104(a), whether or not it is admitted as an “adopted admission.”

Numerous judicial opinions show that the fact that one item in a particular location is

determined to be prima facie authentic helps establish the authenticity of other items located in

the same location. Dkt. 108 at 38 n.15.

       C.      Distinctive Characteristics. The fact that, in his motion, Nicolescu describes this

evidence in a vague and nondescript manner does not somehow make the evidence vague or

nondescript. The government pointed out that the Samsung hard drive contains an invoice

emailed to Tzolea@yahoo.com—an account demonstrably associated with the Bayrob Group.

Dkt. 108 at 5. The hard drive also contains at least five programs routinely used by the Bayrob

Group (and found on the devices of the other defendants), including TrueCrypt (an encryption

program), TOR (an anonymized network), Pidgeon OTR (the software the Bayrob Group used

for encrypted chat), PGP encrypted email files (PGP is the software the Bayrob Group used for

encrypting emails), proxy programs (to tunnel traffic through other computers), and wrt54gl.rar

(a program that the Bayrob Group used to tunnel traffic through stolen wireless access points).

Dkt. 108 at 5-6. The information on the hard drive was also consistent with the information on

both phones (which Nicolescu concedes are authentic), including the use of Pidgeon OTR,

further bolstering authentication. Id.



                                                 4
      Case: 1:16-cr-00224-PAG Doc #: 124 Filed: 02/17/19 5 of 9. PageID #: 1960



        D.     Co-Conspirator Testimony. Nicolescu may find that this “distinctive

characteristic” evidence is “vague,” but Tiberiu Danet and other Bayrob associates are expected

to testify that Nicolescu was MasterFraud—the leader of the Bayrob Group—and that the

“vague” items found on the Samsung hard drive were used by Nicolescu as part of his criminal

scheme leading the Bayrob Group. Dkt. 108 at 37.

        Under Sixth Circuit law, this is more than sufficient to make a prima facie case.

II.     The Government Has Made a Prima Facie Case that the RNP Intercepts and
        Screenshots are Authentic

        The government addresses Nicolescu’s argument regarding the RNP intercepts and

screenshots together because both arguments suffer from the same fundamental flaw. Nicolescu

mistakenly believes that prima facie authentication of evidence always depends on “how” the

evidence is located and recovered. As discussed extensively in the government’s motion (Dkt.

108 at 27), establishing “how” evidence is located and recovered may be necessary where the

evidence is “non-distinct,” such as cocaine. See United States v. Cardenas, 864 F.2d 1528, 1531

(10th Cir. 1989) (“Cocaine, [which is] not uniquely identifiable, requires a sufficient chain of

custody to support its admission.”). It is not necessary, however, where the evidence is, itself,

distinct—as is frequently the case with digital evidence. See Lorraine v. Markel, 241 F.R.D.

534, 546-48 (D. Md. 2007) (describing FRE 901(b)(4) [“distinctive characteristics”] as “one of

the most frequently used [rules] to authenticate email and other electronic records.”). In contrast

to the government’s mountain of authority supporting authentication of digital evidence based

on “distinctive characteristics” (e.g., Dkt. 108 at 32-38), Nicolescu cites no authority to support

his position that this common method is inappropriate.

        A.     Screenshots. Guided by this mistaken premise, Nicolescu criticizes the web posts

the Government seeks to authenticate solely because of how they were found—“through a

                                                 5
    Case: 1:16-cr-00224-PAG Doc #: 124 Filed: 02/17/19 6 of 9. PageID #: 1961



‘Google’ search.” Opp. at 8. Nicolescu argues that a “Google search” is “outside the means of

accepted methodology for authenticating evidence.” Id. But the government does not seek to

authenticate the evidence because it found it through a Google search. The government seeks to

authenticate the posts as posts created by Miclaus based on the “distinctive characteristics” of

the posts themselves.

       Regardless of how they were found, the government presented overwhelming evidence

(more than sufficient for a prima facie case) that each of these three posts was personally

created by Radu Miclaus, and is thus relevant and admissible. Dkt. 108 at 23-25. As an

example, the Twitter post (Ex. 1448) was clearly created by Miclaus because, among other

things, Miclaus’ Huawei phone shows that Miclaus controlled this exact Twitter account, and

because the exact same skydiving photo in the Twitter post was also found on Miclaus’ Huawei

phone (Ex. 214), his Samsung phone (Ex. 301), and on surveillance of his home internet (Ex.

1941). Id. at 23-24. Further the government witnesses who visited these websites and took

these screenshots will testify at trial that they visited these websites, took these screenshots, and

that the exhibits are fair and accurate representations of what they saw on the web. Id. Nothing

more is required. Id. at 32-38. Miclaus (who has not opposed the government’s motion) 1 is free

to argue that he did not create the posts, but the government has presented prima facie evidence

that he did, regardless of how that evidence was located. 2




1
 Given that the government has offered these screenshots as web posts created by Miclaus, if
Miclaus does not contest the authenticity of these posts, Nicolescu should not be permitted to
contest their authenticity.
2
  Nicolescu incorrectly maligns these screenshots as representing the government “throwing
everything it can find [at the case] regardless of how tenuous and remotely circumstantial.” Opp.
at 8. To the contrary, the evidence at trial will show that this exact open-source research was a
key step that led to identification of the Bayrob Group.

                                                  6
    Case: 1:16-cr-00224-PAG Doc #: 124 Filed: 02/17/19 7 of 9. PageID #: 1962



       B.      RNP Intercepts. The analysis of the RNP intercepts is no different than the

analysis of the screenshots. Although the government intends to introduce testimony from

former members of the RNP about how they reliably obtain such internet interceptions and

testimony from FBI agents that they formally requested and received this evidence in the

expected form with no evidence of tampering—the intercepts are primarily authenticated by the

“distinctive characteristics” of the intercepts themselves. Id. at 20-23. For example, the RNP

surveillance identified OTR-encrypted instant messages from Nicolescu’s wbw.bogdan account

to tibi_danet. See, e.g., Exs. 1932. Nicolescu does not contest the authenticity of his phones

(Opp. at 6), which phones show that Nicolescu controlled the wbw.bogdan account. See, e.g.,

Exs. 29-31, 37, 55-56, 160-61. Further, Danet (tibi_danet) will testify that wbw.bogdan was an

account used by Nicolescu and that he had OTR-encrypted chats with Nicolescu using that

account. That is more than sufficient for prima facie authentication.

       Nicolescu argues that he “specifically objects” to the surveillance records that show

“numerous encrypted chats” over Defendant Danet’s Jabber server because “Danet could have

tampered with” them. Opp. at 8. But again, the Sixth Circuit is clear that the mere “possibility

of tampering or misidentification” is not a basis for a court to preclude the admission of

evidence. Knowles, 623 F.3d at 386 (“A party must do more than merely raise the possibility of

tampering or misidentification to render evidence inadmissible.”); Combs, 369 F.3d at 938;

Faulks, 149 F.3d 1185. Moreover, Nicolescu will be free to cross examine Danet at trial as to

whether he “tampered with” his own server to create incriminating records between himself and

Nicolescu.




                                                 7
    Case: 1:16-cr-00224-PAG Doc #: 124 Filed: 02/17/19 8 of 9. PageID #: 1963



                                        CONCLUSION

       In order to streamline the trial and reduce jury confusion, the United States respectfully

requests that the Court grant its Second Motion in Limine Regarding Authentication and rule

that the digital devices seized from the defendants or their residences (and thus, the evidence

found thereon), Romanian internet intercepts, and three screenshots are prima facie authentic.

                                                     Respectfully submitted,

                                                     JUSTIN E. HERDMAN
                                                     United States Attorney

                                               By:    /s/ Brian L. Levine
                                                      Brian L. Levine (DC: 480216)
                                                      Senior Counsel
                                                      United States Department of Justice
                                                      1301 New York Avenue, Suite 600
                                                      Washington, DC 20005
                                                      (202) 616-5227
                                                      (202) 514-6113 (facsimile)
                                                      Brian.Levine@usdoj.gov

                                                      Duncan T. Brown (NY: 3982931)
                                                      Assistant United States Attorney
                                                      United States Court House
                                                      801 West Superior Avenue, Suite 400
                                                      Cleveland, OH 44113
                                                      (216) 622-3933
                                                      (216) 522-7499 (facsimile)
                                                      Duncan.Brown@usdoj.gov

                                                      Brian M. McDonough (OH:
                                                        0072954)
                                                      Assistant United States Attorney
                                                      United States Court House
                                                      801 West Superior Avenue, Suite 400
                                                      Cleveland, OH 44113
                                                      (216) 622-3965
                                                      (216) 522-2403 (facsimile)
                                                      Brian.McDonough@usdoj.gov




                                                 8
    Case: 1:16-cr-00224-PAG Doc #: 124 Filed: 02/17/19 9 of 9. PageID #: 1964



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of February, 2019, a copy of the foregoing Reply in

Support of Government’s Motion on Authentication was filed electronically. Notice of this filing

will be sent to all parties by operation of the Court’s electronic filing system. Parties may access

this filing through the Court’s system.



                                                      /s/ Duncan T. Brown
                                                       Duncan T. Brown
                                                       Assistant United States Attorney




                                                 9
